PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Liedtke et al.
Application No. 16/391,047
Filed: 22 Apr 2019
For: TRPA1 AND TRPV4 INHIBITORS AND METHODS OF USING THE SAME FOR ORGAN-SPECIFIC INFLAMMATION AND ITCH
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on March 3, 2021, to revive the above identified application.  

The petition is GRANTED. 

The above-identified application became abandoned for failure to timely file a response to the Notice to File Corrected Application Papers (Notice) mailed on September 21, 2020.  The Applicant was given a two (2) months period in which to reply.  No Extensions of Time under 37 CFR 1.136 were obtained.  The abandonment date of the application is November 23, 2020.  The Office mailed a Notice of Abandonment on February 5, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a replacement drawing sheet for Figure 2B that is in compliance as required by the Notice; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988). Since the $320.00 extension of time fee submitted on March 3, 2021 was subsequent to the maximum extendable period for reply, this fee is not due and will be refunded in due course.

 





Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

The application is being forwarded to the Office of Data Management for processing into a patent.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


cc:	Julia M. Cox
	Michael Best & Friedrich LLP
	One South Pinckney Street
	PO Box 1806
	Madison, WI  53701-1806